t c summary opinion united_states tax_court michael k billups petitioner v commissioner of internal revenue respondent docket no 17470-07s filed date michael k billups pro_se abigail f dunnigan and michael shelton student for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether the loan proceeds received from petitioner’s qualified_employer_plan are taxable_distributions under sec_72 petitioner is subject_to the 10-percent additional tax under sec_72 and petitioner is liable for the accuracy-related_penalty under sec_6662 a background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in new york when the petition was filed during petitioner was employed with the new york city transit authority nycta he had been an nycta employee since petitioner participated in the new york city employees’ retirement_system nycers a qualified_employer_plan on april 1adjustments to petitioner’s itemized_deductions and child_tax_credit are computational and will be resolved consistent with the court’s decision see sec_24 sec_67 petitioner replaced a prior loan with a new loan and received cash proceeds of dollar_figure from nycers the replacement loan was to be amortized over years and repaid in biweekly installments of dollar_figure when petitioner received the dollar_figure the replaced loan had an outstanding balance of dollar_figure his receipt of dollar_figure increased his outstanding loan balance to dollar_figure the amount of the replacement loan at the time of the date loan petitioner’s annual annuity account balance was dollar_figure on the loan application form for the replacement loan petitioner selected the refinance option nycers advised petitioner at the time he signed the loan application form that all or part of the outstanding loan amount might be taxable the application form notifies the borrower that more detailed tax information is available from nycers petitioner had previously borrowed from nycers in through and through as follows 2in petitioner had not reached the age of year loan amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number prior principal_amount repayment term -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure years years dollar_figure years dollar_figure year sec_5 year sec_5 year sec_5 year sec_5 year sec_5 year sec_4 year sec_5 years petitioner’s loans were not in default as of petitioner and his wife purchased a home on date on date petitioner refinanced the mortgage on his home petitioner did not use the loan proceeds from his retirement_plan towards the purchase of his home or the refinancing of his mortgage petitioner received a form 1099-r distributions from pensions annuities retirement or profit sharing plans iras insurance contracts etc for reporting a gross distribution of dollar_figure on the bottom of petitioner’s form 1099-r was the word loan and a distribution code l1 petitioner’s form_1040 u s individual_income_tax_return was prepared by allen s lokensky associates on the advice of his accountant petitioner reported a pension and annuities distribution of dollar_figure on his form_1040 but designated it as a rollover no computation of the 10-percent additional tax on early distributions was reported on petitioner’s return i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error see rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue see sec_7491 petitioner has not alleged that sec_7491 applies however the court need not decide whether the burden shifted to respondent since there is no dispute as to any factual issue accordingly the case is decided by the application of law to the undisputed facts and sec_7491 is inapplicable ii nycer loans generally loans from qualified_employer plans are treated as distributions from the plan sec_72 sec_402 provides that distributions from a qualified_employer_plan are taxable to the distributee in the distributee’s taxable_year in which the distribution occurs pursuant to sec_72 prince v commissioner tcmemo_1997_324 sec_72 however provides an exception a loan will not give rise to a deemed_distribution to the extent that the loan when added to the outstanding balance of all other loans from the plan does not exceed the lesser_of dollar_figure reduced by the excess if any of the highest outstanding balance of loans from the plan during the 1-year period ending on the day before the date on which the loan was made over the outstanding balance of loans from the plan on the date on which the loan was made or the greater of one-half of the present_value of the participant’s nonforfeitable accrued_benefit under the plan or dollar_figure but the exception provided in sec_72 does not apply unless the loan by its terms is required to be repaid within years sec_72 and substantially level amortization of such loan with payments not less frequently than quarterly is required over the term of the loan sec_72 see prince v commissioner supra see also sec_72 providing an exception to the 5-year repayment requirement for loan proceeds used to acquire any dwelling_unit within a reasonable_time as the principal_residence of the participant for petitioner to avoid having his loan proceeds treated as a taxable_distribution petitioner’s dollar_figure loan when added 3at trial petitioner admitted that he did not use the loan proceeds from his retirement_plan to purchase his home or refinance the mortgage on his home therefore the exception in sec_72 does not apply to the outstanding balance of all other loans from the plan dollar_figure could not exceed the lesser_of dollar_figure reduced by the excess if any of the highest outstanding balance of loans from the plan during the 1-year period ending on the day before the date on which the loan was made over the outstanding balance of loans from the plan on the date on which the loan was made or the greater of dollar_figure or dollar_figure sec_72 see also sec_1_72_p_-1 q a-20 b income_tax regs the evidence in the record does not permit the court to determine the highest outstanding balance of loans during the year period ending the day before the date that the dollar_figure loan was made it is necessary to know that amount to determine the excess if any of the highest outstanding balance of loans from the plan during the 1-year period ending on the day before the date on which the loan was made over the outstanding balance of loans from the plan on the date on which the loan was made neither petitioner nor respondent provided evidence on the issue therefore the court cannot determine the exact amount by which the dollar_figure ceiling is reduced pursuant to sec_72 sec_1_72_p_-1 q a-20 income_tax regs applies to assignments pledges and loans made on or after date sec_1_72_p_-1 q a-22 d income_tax regs the court however can determine with reasonable certainty from the evidence that the lesser_of the reduced dollar_figure ceiling limitation and one-half of the present_value of petitioner’s nonforfeitable accrued_benefit is the latter therefore nycers used the appropriate amount available to petitioner under sec_72 the greater of one-half of the present_value of petitioner’s nonforfeitable accrued_benefit under the plan dollar_figure or dollar_figure nycers followed the correct procedure consequently petitioner is taxable on any amount in excess of one-half of the present_value of petitioner’s nonforfeitable accrued_benefit dollar_figure the evidence shows that the sum of the new loan and the loan it replaced dollar_figure dollar_figure is dollar_figure and it exceeds his applicable limitation of dollar_figure by dollar_figure petitioner failed to satisfy the requirements of the exception under sec_72 and that is enough to find that he had a taxable_distribution notwithstanding that each loan provided for repayment terms of years or less and substantially level amortization see prince v commissioner supra 5the court notes that nycers deducted from the sum of the loans a dollar_figure cost allocation for a net loan for tax calc of dollar_figure and credited petitioner with a limitation amount of dollar_figure the court also notes that nycers credited petitioner with dollar_figure for taxes previously reported reducing the dollar_figure excess figure by that amount ncyers reported therefore a taxable_amount of dollar_figure respondent has not challenged this figure petitioner has not alleged or proven any error with nycers’s calculation of his taxable_amount in petitioner refinanced his prior loan from nycers because he chose the refinancing option petitioner effectively extended the prior loan’s repayment terms as a result both the prior loan and the refinanced loan are treated as outstanding on the date of the refinancing sec_72 sec_1_72_p_-1 q a-20 a income_tax regs therefore the loans collectively exceed the limitation amount under sec_72 and the excess results in a deemed_distribution iii 10-percent additional tax for early withdrawal sec_72 imposes an additional tax on an early distribution from a qualified_retirement_plan equal to percent of the portion of the amount that is includable in gross_income the 10-percent additional tax does not apply to distributions to an employee age or older to a beneficiary or the employee’s estate on or after the employee’s death on account of the employee’s disability as part of a series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age as dividends_paid with respect to corporate stock described in sec_404 to an employee for medical_care or to an alternate_payee pursuant to a qualified_domestic_relations_order sec_72 see also sec_72 b - f setting forth other exceptions not applicable here when petitioner received the loan proceeds he had not reached the age of and he has not alleged or shown that he comes within any of the other exceptions under sec_72 therefore respondent’s determination that petitioner is liable for the 10-percent additional tax on the distribution is sustained iv accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra pincite sec_6662 and b imposes a 20-percent penalty on the portion of an underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the whether or not the sec_72 10-percent additional tax is a penalty or additional_amount for which respondent would have the burden of production under sec_7491 he has met that burden by showing petitioner was not when he received the distribution see milner v commissioner tcmemo_2004_111 n provisions of the internal_revenue_code sec_6662 sec_1_6662-3 income_tax regs but the sec_6662 penalty does not apply to any portion of an underpayment_of_tax if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id a taxpayer who makes full disclosure to an accountant or other qualified expert and reasonably relies on the expert’s advice in good_faith is not negligent 51_tc_467 plotkin v commissioner tcmemo_2001_71 sec_1_6664-4 c income_tax regs the court on the basis of the testimony of petitioner’s accountant finds that petitioner was not negligent in filing his return accordingly the court rejects respondent’s determination of the accuracy-related_penalty under sec_6662 other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit or moot to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the accuracy-related_penalty under sec_6662
